DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, 12-15, drawn to a product of A thermal interface material.
Group II, claims 6-7 & 9-11, 8, 16-20, drawn to a method of using/thermally coupling materials with the thermal interface material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

A thermal interface material for transferring heat by interposing between two materials, wherein the thermal interface material comprises a graphite film and a fluid substance, the graphite film has a thickness of 100 nm to 15 m, and a weight ratio of the fluid substance to the graphite film is 0.08 to 25,
this technical feature is not a special technical feature as it does not make a contribution over the prior art Masamitsu et al. (JP2014122609).
Masamitsu et al. discloses a thermal interface material for transferring heat (see e.g. high heat resistant graphite TIM in abstract, or interlayer thermal connection member (hereinafter referred to as "TIM") in Par. 3) by interposing between two materials (see e.g. between the layers, and is used by being sandwiched between metals or between metal and ceramic in Par. 3), wherein the thermal interface material comprises a graphite film (see e.g. polyimide film converted to graphite under graphitization reaction in Par. 38) and a fluid substance (see e.g. flowable substrate on the surface of the graphite film in Par. 52, “fluidity” can be paste-like and has high viscosity and does not easily flow at room temperature and having fluidity at higher temperature, but it can be deformed or spread by applying pressure in Par. 50), the graphite film has a thickness of 100 nm to 15 .mu.m (see e.g. graphite film with a thickness of 10 nm to 15 um in abstract, Par. 17), and a weight ratio of the fluid substance to the graphite film is 0.08 to 25 (see e.g. the content of the flowable substance is preferably 1 to 100% by weight t to the weight of the graphite film in Par. 50). 
Sarah Fredrick on 3/9/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-5, 12-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-7 & 9-11, 8, 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 4-5, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masamitsu et al. (JP2014122609).
As to claim 1.  Masamitsu et al. discloses a thermal interface material for transferring heat (see e.g. high heat resistant graphite TIM in abstract, or interlayer thermal connection member (hereinafter referred to as "TIM") in Par. 3) by interposing between two materials (see e.g. between the layers, and is used by being sandwiched between metals or between metal and ceramic in Par. 3), wherein the thermal interface material comprises a graphite film (see e.g. polyimide film converted to graphite under graphitization reaction in Par. 38) and a fluid substance (see e.g. flowable substrate on the surface of the graphite film in Par. 52, “fluidity” can be paste-like and has high viscosity and does not easily flow at room temperature and having fluidity at higher temperature, but it can be deformed or spread by applying pressure in Par. 50), the graphite film has a thickness of 100 nm to 15 .mu.m (see e.g. graphite film with a thickness of 10 nm to 15 um in abstract, Par. 17), and a weight ratio of the fluid substance to the graphite film is 0.08 to 25 (see e.g. the content of the flowable substance is preferably 1 to 100% by weight t to the weight of the graphite film in Par. 50). 
As to claim 2.  Masamitsu et al. discloses the thermal interface material according to claim 1, wherein the graphite film has a density of 1.20 g/cm.sup.3 to 2.26 g/cm.sup.3(see e.g. The density of the above-mentioned graphite film is preferably 1.2 to 2.26/cm3 in Par. 19), and a thermal conductivity of 500 W/mK to 2000 W/mK in a film 
 As to claim 4.  Masamitsu et al. discloses the thermal interface material according to claim 1, wherein the fluid substance is a liquid at 20. degree. C. (see e.g. oil in Par. 24 and have fluidity at normal temperature in par. 50) and the fluid substance has a boiling point of 150.degree.  C. or more (see e.g. boiling point of 200C or more in Par. 24, 52). 
 As to claim 5.  Masamitsu et al. discloses the thermal interface material according to claim 1, wherein the fluid substance comprises at least one selected from an acrylic polymer, an epoxy resin, and a silicone polymer (see e.g. flowable substance such as oil substance or silicon resin in Par. 52). 
 As to claim 13.  Masamitsu et al. discloses the thermal interface material according to claim 2, wherein the fluid substance is a liquid at 20. degree.  C. (see e.g. oil in Par. 24 and have fluidity at normal temperature in par. 50), and the fluid substance has a boiling point of 150.degree.  C. or more (see e.g. boiling point of 200C or more in Par. 52). 
 As to claim 14.  Masamitsu et al. discloses the thermal interface material according to claim 2, wherein the fluid substance comprises at least one selected from an acrylic polymer, an epoxy resin, and a silicone polymer (see e.g. acrylic resin or silicon resin in Par. 5, Par. 52). 
 As to claim 15.  Masamitsu et al. discloses the thermal interface material according to claim 3, wherein he fluid substance comprises at least one selected from .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masamitsu et al. (JP2014122609), and further in view of Fenical et al. (Top 20 Considerations For Selecting Thermal Interface Materials, 2007)
As to claim 3.  The thermal interface material according to claim 1, wherein the fluid substance is a solid at 20. degree. C. (see e.g. silicon in Par. 52).
As to the claim limitation of “the fluid substance has a deformation property on a load of 0.5 MPa at 20. degree. C., and a thickness of the fluid substance after the deformation is 1/2 or less a thickness of the fluid substance before the deformation”, it is a property of the press bonding or pressure sensitive adhesive layer behavior under 
As discussed above in claim 1, Masamisu et al. discloses flowable substrate on the surface of the graphite film in Par. 52, “fluidity” can be paste-like and has high viscosity and does not easily flow at room temperature and having fluidity at higher temperature, but it can be deformed or spread by applying pressure in Par. 50. Masamisu et al. also discloses the flowable substance is not particularly limited, and examples include oily substances and flowable polymers. As the oily substance, mineral oil, vegetable oil, synthetic oil, essential oil edible oil, animal oil and mixtures thereof are preferable. The flowable polymer is preferably a silicone resin in Par. 51. 
By comparison, the instant application also discloses the fluid substances include substances such as gel, grease, and wax besides the flexible polymer 
materials. in Par. 15, or oil in Par. 55, mineral oil, a vegetable oil, a synthesized oil, a purified edible oil, an animal oil, or a mixture of these in Par. 55. Here, the ordinary temperature refers to 20.degree.  C. Among the aforementioned fluid substances, the fluid substance that is solid at an ordinary temperature refers to one that is deformed to exhibit fluidity by heating, pressurization at an ordinary temperature or by both of pressurization and heating in Par. 15. The fluid substance can contain acrylic polymer, epoxy resin or silicon polymer in Par. 25. 
In conclusion, Masamisu et al. discloses a same application field of the TIM (see e.g. LED or microprocessors in Par. 2, Masamisu et al.) as the instant application (see deformed or spread by applying pressure. Thus, it is expected that the same type, same or almost same resin/polymer will also perform the same or almost same under pressure such that “the fluid substance has a deformation property on a load of 0.5 MPa at 20. degree. C., and a thickness of the fluid substance after the deformation is 1/2 or less a thickness of the fluid substance before the deformation”.
Furthermore, Masamisu et al. discloses when solid change to liquid, the liquid will spread as discussed in Masamisu et al. thus the same volume adhesive changing from solid to more spreadable or flowable liquid, the thickness is expected to be thinner as the intrinsic property of the phase changing.  
Fenical et al. however is still additionally introduced to discloses it is desire to pick component of the thermal interface materials that is both heat dissipation and flexible to reduce overall size of the package. Fenical discloses it is desired to choose materials that is phase changing material, gap filler, that can compressed over 50 percent of their original thickness to optimize thermal performance. silicon based gap filter, wherein “weeping” of the silicone may occur where it can squeeze out and migrate to other components on the board in item 6.
Both Masamisu et al. and Fenical et al. are analogous in the field of thermal interface materials, it would have been obvious for a person with ordinary skill sin the art to modify the solid fluid substance in Masamisu et al. to be the solid thermal interface materials that that is phase changing material, gap filler, that can compressed over 50 percent of their original thickness to optimize thermal performance such as silicon 
As to claim 12.  Masamisu et al. in view of Fenical et al. thermal interface material according to claim 2, wherein the fluid substance is a solid at 20.degree.  C. (see e.g. silicon in Par. 52 of Masamisu et al.), the fluid substance has a deformation property on a load of 0.5 MPa at 20.degree.  C., and a thickness of the fluid substance after the deformation is 1/2 or less a thickness of the fluid substance before the deformation (see discussion of claim 3) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kutsumizu et al. (US20170368795). 
Chung et al. (US20160013155) discloses thermal interface materials may use thermal grease, adhesive film, thermal gel, eoxy, or viscous fluid substance which increases the thermal conductivity of a thermal interface by filling air-gaps present due to the imperfectly flat and smooth surfaces of the components in Par. 32
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783